EXHIBIT 10.4 (A)


FIRST AMENDMENT TO


COMMERCIAL LEASE AGREEMENTDATED
MAY 1994

        This Amendment is made by and among 1845 Tenants In Common (hereinafter
called “Landlord”) and Synergy Insurance Services, Inc. (formerly known as
Environmental Management Insurance Services, Inc)(hereinafter called Tenant”).

1.  

Landlord hereby leases and rents to Tennant and Tennant hereby leases and takes
upon the terms and conditions of that certain Commercial Lease Agreement dated
May 1994 between the parties hereto (hereinafter called the “Lease”) and
additional 1,874 square feet of office space located on the first floor of 1845
The Exchange, Atlanta, Cobb County, Georgia 30339. The forgoing leased space
shall be deemed covered by the Lease effective July 1, 1998


2.  

Except as set forth herein, the Lease remains in full force and effect between
the parties hereto.


        This Amendment is entered into, under seal, as of July 1, 1998.


                                            1845 Tenants In Common
                                            By: /S/  Lloyd A. Fox
                                            Lloyd A. Fox
                                            Agent


                                            Synergy Insurance Services, Inc.
                                            By:/s/ Stephen F. Clark
                                            Treasurer

